SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1319
CA 10-01954
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND SCONIERS, JJ.


REBECCA OSTERHOUT, PLAINTIFF-APPELLANT,

                      V                                           ORDER

TAMMY BANKER AND LUCAS SHULLA,
DEFENDANTS-RESPONDENTS.


CHRISTOPHER G. JOHNSON, ROCHESTER (THOMAS J. RZEPKA OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, ROCHESTER (ALISON M.
K. LEE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Wayne County (Dennis
M. Kehoe, A.J.), entered August 5, 2010 in a personal injury action.
The order granted the motion of defendants for summary judgment,
denied the cross motion of plaintiff for summary judgment and
dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court